Citation Nr: 1548285	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-32 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for payment of nonservice-connected death pension benefits as the surviving child of a veteran.


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Manila, the Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have not been added to the present appeal.  


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has certified that the Appellant's father did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

2.  The Appellant's father did not possess the requisite service to allow his surviving child to qualify for VA nonservice-connected death pension benefits.


CONCLUSION OF LAW

The service requirements for eligibility for VA nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.203 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board has considered whether the notice provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014) are applicable to this claim.  The Board finds that because the claim at issue is limited to statutory interpretation, the notice provisions do not apply in this case.  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004).  The Board finds no prejudice toward the Appellant in proceeding with the adjudication of his claim.

Analysis

Death pension is a benefit payable to a Veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse or child meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2014); 38 C.F.R. §§ 3.3(b)(4); 3.23, 3.24 (2015).  

In order to establish basic eligibility for VA disability pension benefits, it is required, in part, that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2015).

"Veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.  A "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2014); 38 C.F.R. § 3.2.  

Generally, persons with service in the U.S. Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  See 38 U.S.C.A. § 107 (West 2014); 38 C.F.R. § 3.40(b), (c), (d) (2015).  

That is, 38 C.F.R. § 3.40(b) provides that "Other Philippine Scouts," which includes all those who served during the period from October 6, 1945 to June 30, 1947 (i.e., New or Special Philippine Scouts), are eligible for compensation and dependency and indemnity (DIC) benefits, but does not provide for eligibility for pension benefits.  See 38 U.S.C.A. § 107(b) ; 38 C.F.R. § 3.40(b); Manlincon v. West, 12 Vet. App. 238, 240 (1999) (widow of Veteran of New Philippine Scouts not entitled to nonservice-connected death pension because Veteran's service is not considered qualifying active service for VA pension benefits).  

By contrast, to establish entitlement to nonservice-connected pension benefits, the evidence must show that the Veteran had service in a "regular" component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  See 38 C.F.R. § 3.40(a) (emphasis added) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits).  

Where service department certification is required, findings by the service department verifying a person's service are binding on VA.  See e.g., Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The proper course for an appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. (1994), overruled on other grounds, D'Amico v. West, 209 F.3d 1322, 1325 (Fed. Cir. 2000).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for VA benefits.

The term "child," for VA purposes (except insurance), is expressly defined in 38 U.S.C. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  38 C.F.R. § 3.57(a).  (Other provisions, not applicable here, pertain to adopted children and stepchildren, but all carry the same age requirements.)  Thus, the statutory definition of "child" excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18.  In this case, the Appellant has not indicated and the evidence of record does not demonstrate that he meets the requirements of a child of the Veteran, or any other category of qualifying relative.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101(4)(A)).  

The Board concludes that entitlement to basic eligibility for payment of nonservice-connected death pension benefits as the surviving child of a veteran is not warranted because the Appellant's father does not have qualifying military service as a matter of law.  In several responses of record, including in April 1977, November 1990, March 1991 and April 1992, the NPRC has specifically certified that Appellant's father had no service as a member of the Philippine Commonwealth Army or recognized guerrillas in the service of the United States Armed Forces.  NPRC made that certification after considering the information provided regarding the Appellant's father's reported service.  The evidence or record, including the Appellant's statements and an October 1976 report of service by the Appellant's father, fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service as these are not an official documents of the appropriate United States service department.  In this case, the applicable department is the U.S. Army.  Tagupa v. McDonald, 27 Vet. App. 95 (2014).   These statements therefore, are not acceptable as verification of the Appellant's father's service, for the purpose of establishing the requisite service to allow the Appellant's father to qualify as a veteran, in order for the Appellant to be eligible for VA nonservice-connected death pension benefits as the as the surviving child of a Veteran, as administered under the law for VA benefits.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Appellant's father's service does not meet the criteria described and the Appellant himself does not qualify as a "child" for VA purposes, the Appellant does not meet the basic eligibility requirements for payment of nonservice-connected death pension benefits as the surviving child of a veteran, and the claim must be denied based upon a lack of entitlement under the law.  


ORDER

Entitlement to basic eligibility for payment of nonservice-connected death pension benefits as the surviving child of a veteran is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


